  Case 2:18-cv-17783-KM-JBC Document 1 Filed 12/31/18 Page 1 of 8 PageID: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


SAKISHA BELL, individually, and on behalf ) Case No.:
of all other similarly situated consumers, )
                                           )
                Plaintiff,                 )
         vs.                               ) CLASS ACTION COMPLAINT
                                           ) AND DEMAND FOR JURY TRIAL
                                           )
ONLINE INFORMATION SERVICES, INC., )
                                           )
                Defendant.                 )
                                           )


     Plaintiff, Sakisha Bell (hereinafter “Plaintiff”) alleges:

                              PRELIMINARY STATEMENT


  1. This is an action for damages arising from Defendant’s violations of the Fair Debt

     Collections Practices Act, 15 U.S.C. §1692 et seq. (hereinafter “FDCPA”).


                               JURISDICTION AND VENUE


  2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 15 U.S.C.

     §1692k(d).


  3. Venue is proper in this district under 28 U.S.C §1391(b).


                                            PARTIES


  4. Plaintiff is a resident of West Orange, New Jersey and is a “consumer” as the phrase is

     defined and applied under 15 U.S.C. §1692(a) of the FDCPA.


  5. Online Information Services, Inc. (“Defendant”) is a corporation doing business in the State

     of New Jersey, with its corporate address as 685 W. Fire Tower Road, Winterville, North
    Case 2:18-cv-17783-KM-JBC Document 1 Filed 12/31/18 Page 2 of 8 PageID: 2



       Carolina 28590, and is a “debt collector” as the phrase is defined and applied under 15

       U.S.C. §1692(a) of the FDCPA in that they regularly attempt to collect on debts primarily

       incurred for personal, family or household purposes.


                                    FACTUAL STATEMENT


    6. On a date better known by Defendant, Plaintiff incurred medical debt from Imaging

       Consultants Essex for primarily personal, family, and household purposes.

    7. In a letter dated September 5, 2018, Defendant sent an initial dunning letter to Plaintiff in

       an attempt to collect said debt, attached hereto as Exhibit A.

    8. The dunning later states:

       Unless you dispute the validity of this debt, or any portion thereof, within 30 days
       after receiving this notice, this office will assume the debt is valid. If you notify this
       office in writing within 30 days of receipt of this notice that the debt, or any portion
       thereof, is disputed, this office will obtain verification of the debt or a copy of a
       judgment against you and mail you a copy such judgment or verification. Upon your
       written request within the 30 day period, this office will provide you with the name
       and address if the original creditor, if different from the current creditor.


    9. Upon reading the letter, the least sophisticated consumer would not know that the dispute

       must be in writing, as mandated by the Third Circuit. See Graziano v. Harrision, 950 F.2d

       107 (3d Cir. 1991).

    10. Specifically, the use of the word “If” in the mandatory validation notice conveys to the

       consumer that the notification in writing is optional. The consumer may believe that he or

       she may dispute the debt orally. See Cadillo v. Stoneleigh Recovery Assocs., LLC, No. 17-

       7472, 2017 U.S. Dist. LEXIS 210870 (D.N.J. Dec. 21, 2017); Poplin v. Chase Receivables,

       Inc., No. 18-404 (D.N.J. Sept. 26, 2018).




                                                   2
    Case 2:18-cv-17783-KM-JBC Document 1 Filed 12/31/18 Page 3 of 8 PageID: 3



    11. Additionally, the phrase “Unless you dispute the validity of this debt, or any portion thereof,

       within 30 days after receiving this notice, this office will assume the debt is valid” fails to

       clarify that this dispute must be in writing.

    12. Reading the first and second sentence of the validation notice leaves the consumer with

       multiple interpretations. Under one interpretation, the consumer will believe that if he or

       she disputes the debt orally or in writing, the debt will not be presumed valid. Further, only

       if the dispute is made in writing will the debt collector be required to obtain verification of

       the debt. But this is not the case. In the Third Circuit, all disputes must be made in writing

       to have legal effect under Section g of the FDCPA.

    13. Merely quoting the statutory language does not adequately inform the consumer of his or

       her rights, let alone the nuances involved in exercising such rights. See Wilson, 255 F.3d at

       254; see also McMurray v. ProCollect, Inc., 687 F.3d 665, 668 (5th Cir. 2012) (“Merely

       including the required notice in letters to consumers is not sufficient. The notice must also

       ‘be set forth in a form and within a context that does not distort of obfuscate its meaning.’”)

       (citation omitted).

    14. As such, Defendant’s letter is false, deceptive, and misleading in violation of § 1692e and

       fails to sufficiently inform the least sophisticated consumer of his or her rights under

       §1692g.

                                CLASS ACTION ALLEGATIONS

                                               The Class

    15. Plaintiff brings this as a class action pursuant to Fed. R. Civ. P. 23.

    16. The class is defined as follows:

       All consumers with a New Jersey address that have received the same form
       letter as Exhibit A from Defendant concerning debts for Imaging Consultants



                                                   3
    Case 2:18-cv-17783-KM-JBC Document 1 Filed 12/31/18 Page 4 of 8 PageID: 4



       Essex used primarily for personal, household, or family purposes within one
       year prior to the filing of this complaint.


    17. Excluded from the Class is Defendant herein, and any person, firm, trust, corporation, or

       other entity related to or affiliated with the defendant, including, without limitation,

       persons who are officers, directors, employees, associates or partners of Defendant.

                                            Numerosity

    18. Upon information and belief, Defendant has sent collection letters in an attempt to collect

       a debt to hundreds if not thousands of consumers throughout New Jersey, each of which

       violates the FDCPA. The members of the Class, therefore, are believed to be so numerous

       that joinder of all members is impracticable.

    19. The exact number and identities of the Class members are unknown at this time and can

       only be ascertained through discovery. Identification of the Class members is a matter

       capable of ministerial determination from Defendant’s records.

                              Common Questions of Law and Fact

    20. There are questions of law and fact common to the class that predominates over any

       questions affecting only individual Class members. These common questions of law and

       fact include, without limitation: (i) Whether Defendant violated the FDCPA; (ii) Whether

       Plaintiff and the Class have been injured by Defendant's conduct; (iii) Whether Plaintiff

       and the Class have sustained damages and are entitled to restitution as a result of

       Defendant's wrongdoing and, if so, what is the proper measure and appropriate statutory

       formula to be applied in determining such damages and restitution; (iv) Whether Plaintiff

       and the Class are entitled to declaratory and/or injunctive relief; and, (v) Whether

       Defendant’s conduct was willful.




                                                  4
    Case 2:18-cv-17783-KM-JBC Document 1 Filed 12/31/18 Page 5 of 8 PageID: 5



                                              Typicality

    21. Plaintiff's claims are typical of the claims of the Class, and Plaintiff has no interests

       adverse or antagonistic to the interests of other members of the Class.

                          Protecting the Interests of the Class Members

    22. Plaintiff will fairly and adequately represent the Class members’ interests, in that the

       Plaintiff’s counsel is experienced and, further, anticipates no impediments in the pursuit

       and maintenance of the class action as sought herein.

                     Proceeding Via Class Action is Superior and Advisable

    23. A class action is superior to other methods for the fair and efficient adjudication of the

       claims herein asserted.

    24. The members of the Class are generally unsophisticated individuals, whose rights will not

       be vindicated in the absence of a class action.

    25. Prosecution of separate actions by individual members of the Class would create the risk

       of inconsistent or varying adjudications resulting in the establishment of inconsistent or

       varying standards for the parties.

    26. A class action will permit a large number of similarly situated persons to prosecute their

       common claims in a single forum simultaneously, efficiently, and without the duplication

       of effort and expense that numerous individual actions would engender. Class treatment

       also will permit the adjudication of relatively small claims by many Class members who

       could not otherwise afford to seek legal redress for the wrongs complained of herein.

    27. Absent a class action, the Class members will continue to suffer losses borne from

       Defendant’s breaches of Class members’ statutorily protected rights as well as monetary

       damages, thus allowing and enabling: (a) Defendants conduct to proceed and; (b)

       Defendants to further enjoy the benefit of its ill-gotten gains.


                                                   5
    Case 2:18-cv-17783-KM-JBC Document 1 Filed 12/31/18 Page 6 of 8 PageID: 6



    28. Defendant has acted, and will act, on grounds generally applicable to the entire Class,

       thereby making appropriate a final injunctive relief or corresponding declaratory relief

       with respect to the Class as a whole.

                                   COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692 et seq


    29. Plaintiff repeats the allegations contained in the above paragraphs and incorporates them as

       if specifically set forth at length herein.


    30. Defendant’s collection letter violates the following provisions of the FDCPA:


    31. Section 1692e provides:


       § 1692e. False or misleading representations

               A debt collector may not use any false, deceptive, or misleading representation
               or means in connection with the collection of any debt. Without limiting the
               general application of the foregoing, the following conduct is a violation of this
               section: . . .

                       (10) The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer…

    32. Section 1692g provides:

               § 1692g. Validation of Debts

               (a) Notice of debt; Content. Within five days after the initial communication
               with a consumer in connection with the collection of any debt, a debt collector
               shall, unless the following information is contained in the initial
               communication or the consumer has paid the debt, send the consumer a written
               notice containing –

               (1) the amount of the debt;

               (2) the name of the creditor to whom the debt is owed;




                                                     6
    Case 2:18-cv-17783-KM-JBC Document 1 Filed 12/31/18 Page 7 of 8 PageID: 7



                (3) a statement that unless the consumer, within thirty days after receipt of the
                    notice, disputes the validity of the debt, or any portion thereof, the debt will
                    be assumed to be valid by the debt collector;

                (4) a statement that if the consumer notifies the debt collector in writing within
                    the thirty-day period that the debt, or any portion thereof, is disputed, the
                    debt collector will obtain verification of the debt or a copy of judgment
                    against the consumer and a copy of such verification or judgment will be
                    mailed to the consumer by the debt collector; ; and

                (5) a statement that, upon the consumer’s written request within the thirty-day
                    period, the debt collector will provide the consumer with the name and
                    address of the original creditor, if different from the current creditor.


        WHEREFORE, Plaintiff, Sakisha Bell, respectfully requests that this Court do the

following for the benefit of Plaintiff:

                        A. Certify the class described herein and appoint Plaintiff as Lead Plaintiff,

                            and Plaintiff’s Counsel as Lead Counsel;

                        B. Enter judgment against Defendant for actual and statutory damages

                            pursuant to the FDCPA;

                        C. Award costs and reasonable attorneys’ fees;

                        D. Grant such other and further relief as may be just and proper.

                                      JURY TRIAL DEMAND

    33. Plaintiff demands a jury trial on all issues so triable.


Dated this 31st day of December, 2018.

                                                                   Respectfully Submitted,


                                                                   /s/ Daniel Zemel, Esq.
                                                                   Daniel Zemel, Esq.
                                                                   Nicholas Linker, Esq.
                                                                   Zemel Law LLC
                                                                   1373 Broad Street, Suite 203-C
                                                                   Clifton, New Jersey 07013


                                                   7
    Case 2:18-cv-17783-KM-JBC Document 1 Filed 12/31/18 Page 8 of 8 PageID: 8



                                                 T: 862-227-3106
                                                 F: 973-282-8603
                                                 dz@zemellawllc.com
                                                 Attorneys for Plaintiff


 

 

 




                                        8
